Citation Nr: 0331645	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a sleep disorder, 
claimed to be a residual of a head injury.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The Board finds that additional development is necessary 
prior to the completion of its review.  In particular, the 
veteran's service dates subsequent to March 1976 should be 
verified.  The veteran states that he had sustained the 
disabilities for which service connection is sought during 
reserve duty in 1983.  The Board acknowledges that the RO has 
made various attempts to verify the veteran's service during 
that period of time.  However, at present, no such 
verification is indicated.  In view of the foregoing, the 
case is remanded to the RO for the following:  

1.  The RO should take all appropriate 
steps to clarify service in 1983.  In 
this regard the Board notes that the RO 
should not only obtain verification of 
the dates of that period, but should also 
obtain verification of the type of 
service performed, whether it be active 
duty, active duty training or inactive 
duty training.  The RO should also ask 
the veteran to provide any records in his 
possession, including personnel records 
including orders that may assist in the 
verification of his service during the 
above-stated period.  

2.  The RO should review the veteran's 
claims in the light of the additional 
development.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




